
	
		II
		112th CONGRESS
		1st Session
		S. 1425
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. DeMint (for himself,
			 Mr. Graham, Mr.
			 Risch, Mr. Rubio,
			 Mr. Vitter, Mr.
			 Hatch, and Mr. Coburn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to ensure
		  fairness in election procedures with respect to collective bargaining
		  representatives.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Representation in Elections
			 Act of 2011.
		2.Amendments to
			 the National Labor Relations ActSection 9 of the National Labor Relations
			 Act (29 U.S.C. 159) is amended—
			(1)in subsection
			 (b), by inserting prior to an election after in each
			 case; and
			(2)in subsection
			 (c)—
				(A)in the flush
			 matter following paragraph (1)(B)—
					(i)by
			 inserting of 14 days in advance after appropriate hearing
			 upon due notice;
					(ii)by
			 inserting , and a review of post-hearing appeals, after
			 the record of such hearing; and
					(iii)by adding at
			 the end the following: No election shall be conducted less than 40
			 calendar days following the filing of an election petition. The employer shall
			 provide the Board a list of employee names and home addresses of all eligible
			 voters within 7 days following the Board’s determination of the appropriate
			 unit or following any agreement between the employer and the labor organization
			 regarding the eligible voters.; and
					(B)by adding at the
			 end the following:
					
						(6)(A)No election shall
				take place after the filing of any petition unless and until—
								(i)a hearing is conducted before a
				qualified hearing officer in accordance with due process on any and all
				material, factual issues regarding jurisdiction, statutory coverage,
				appropriate unit, unit inclusion or exclusion, or eligibility of individuals;
				and
								(ii)the issues are
				resolved by a Regional Director, subject to appeal and review, or by the
				Board.
								(B)No election results shall be final
				and no labor organization shall be certified as the bargaining representative
				of the employees in an appropriate unit unless and until the Board has ruled
				on—
								(i)each pre-election issue not resolved
				before the election; and
								(ii)the resolution,
				following a hearing conducted in accordance with due process, of each issue
				pertaining to the conduct or results of the
				election.
								.
				
